Name: Commission Implementing Regulation (EU) 2018/84 of 19 January 2018 amending Implementing Regulation (EU) No 540/2011 as regards the extension of the approval periods of the active substances chlorpyrifos, chlorpyrifos-methyl, clothianidin, copper compounds, dimoxystrobin, mancozeb, mecoprop-p, metiram, oxamyl, pethoxamid, propiconazole, propineb, propyzamide, pyraclostrobin and zoxamide (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: means of agricultural production;  agricultural policy;  marketing
 Date Published: nan

 20.1.2018 EN Official Journal of the European Union L 16/8 COMMISSION IMPLEMENTING REGULATION (EU) 2018/84 of 19 January 2018 amending Implementing Regulation (EU) No 540/2011 as regards the extension of the approval periods of the active substances chlorpyrifos, chlorpyrifos-methyl, clothianidin, copper compounds, dimoxystrobin, mancozeb, mecoprop-p, metiram, oxamyl, pethoxamid, propiconazole, propineb, propyzamide, pyraclostrobin and zoxamide (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1107/2009 of the European Parliament and of the Council of 21 October 2009 concerning the placing of plant protection products on the market and repealing Council Directives 79/117/EEC and 91/414/EEC (1), and in particular the first paragraph of Article 17 thereof, Whereas: (1) Part A of the Annex to Commission Implementing Regulation (EU) No 540/2011 (2) sets out the active substances deemed to have been approved under Regulation (EC) No 1107/2009. (2) The approval periods of the active substances mecoprop-p, propiconazole, propineb, propyzamide, pyraclostrobin and zoxamide were last extended by Commission Implementing Regulation (EU) 2016/2016 (3). The approval periods of those substances will expire on 31 January 2018. (3) The approval periods of the active substances chlorpyrifos, chlorpyrifos-methyl, mancozeb and metiram were extended by Commission Implementing Regulation (EU) No 762/2013 (4). The approval periods of those substances will expire on 31 January 2018. (4) The approval periods of the active substances clothianidin, dimoxystrobin, oxamyl and pethoxamid were extended by Commission Implementing Regulation (EU) No 1136/2013 (5). The approval periods of those substances will expire on 31 January 2018. (5) The approval period of the active substance copper compounds was extended by Commission Implementing Regulation (EU) No 85/2014 (6). The approval period of the substance will expire on 31 January 2018. (6) Applications for the renewal of the approval of the substances referred to in recitals 2 to 5 were submitted in accordance with Commission Implementing Regulation (EU) No 844/2012 (7). (7) Due to the fact that the assessment of the substances has been delayed for reasons beyond the control of the applicants, the approvals of those active substances are likely to expire before a decision has been taken on their renewal. It is therefore necessary to extend their approval periods. (8) In view of the aim of the first paragraph of Article 17 of Regulation (EC) No 1107/2009, as regards cases where the Commission will adopt a Regulation providing that the approval of an active substance referred to in the Annex to this Regulation is not renewed because the approval criteria are not satisfied, the Commission will set the expiry date at the same date as before this Regulation or at the date of the entry into force of the Regulation providing that the approval of the active substance is not renewed, whichever date is later. As regards cases where the Commission will adopt a Regulation providing for the renewal of an active substance referred to in the Annex to this Regulation, the Commission will endeavour to set, as appropriate under the circumstances, the earliest possible application date. (9) Taking into account that the approvals of the active substances expire on 31 January 2018, this Regulation should enter into force as soon as possible. (10) Implementing Regulation (EU) No 540/2011 should therefore be amended accordingly. (11) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Part A of the Annex to Implementing Regulation (EU) No 540/2011 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 January 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 309, 24.11.2009, p. 1. (2) Commission Implementing Regulation (EU) No 540/2011 of 25 May 2011 implementing Regulation (EC) No 1107/2009 of the European Parliament and of the Council as regards the list of approved active substances (OJ L 153, 11.6.2011, p. 1). (3) Commission Implementing Regulation (EU) 2016/2016 of 17 November 2016 amending Implementing Regulation (EU) No 540/2011 as regards the extension of the approval periods of the active substances acetamiprid, benzoic acid, flazasulfuron, mecoprop-P, mepanipyrim, mesosulfuron, propineb, propoxycarbazon, propyzamide, propiconazole, Pseudomonas chlororaphis Strain: MA 342, pyraclostrobin, quinoxyfen, thiacloprid, thiram, ziram, zoxamide (OJ L 312, 18.11.2016, p. 21). (4) Commission Implementing Regulation (EU) No 762/2013 of 7 August 2013 amending Implementing Regulation (EU) No 540/2011 as regards the extension of the approval periods of the active substances chlorpyrifos, chlorpyrifos-methyl, mancozeb, maneb, MCPA, MCPB and metiram (OJ L 213, 8.8.2013, p. 14). (5) Commission Implementing Regulation (EU) No 1136/2013 of 12 November 2013 amending Implementing Regulation (EU) No 540/2011 as regards the extension of the approval periods of the active substances clothianidin, dimoxystrobin, oxamyl and pethoxamid (OJ L 302, 13.11.2013, p. 34). (6) Commission Implementing Regulation (EU) No 85/2014 of 30 January 2014 amending Implementing Regulation (EU) No 540/2011 as regards the extension of the approval period of the active substance copper compounds (OJ L 28, 31.1.2014, p. 34). (7) Commission Implementing Regulation (EU) No 844/2012 of 18 September 2012 setting out the provisions necessary for the implementation of the renewal procedure for active substances, as provided for in Regulation (EC) No 1107/2009 of the European Parliament and of the Council concerning the placing of plant protection products on the market (OJ L 252, 19.9.2012, p. 26). ANNEX Part A of the Annex to Implementing Regulation (EU) No 540/2011 is amended as follows: (1) in the sixth column, expiration of approval, of row 54, Propineb, the date is replaced by 31 January 2019; (2) in the sixth column, expiration of approval, of row 55, Propyzamide, the date is replaced by 31 January 2019; (3) in the sixth column, expiration of approval, of row 57, Mecoprop-P, the date is replaced by 31 January 2019; (4) in the sixth column, expiration of approval, of row 58, Propiconazole, the date is replaced by 31 January 2019; (5) in the sixth column, expiration of approval, of row 77, Zoxamide, the date is replaced by 31 January 2019; (6) in the sixth column, expiration of approval, of row 81, Pyraclostrobin, the date is replaced by 31 January 2019; (7) in the sixth column, expiration of approval, of row 111, Chlorpyrifos, the date is replaced by 31 January 2019; (8) in the sixth column, expiration of approval, of row 112, Chlorpyrifos-methyl, the date is replaced by 31 January 2019; (9) in the sixth column, expiration of approval, of row 114, Mancozeb, the date is replaced by 31 January 2019; (10) in the sixth column, expiration of approval, of row 115, Metiram, the date is replaced by 31 January 2019; (11) in the sixth column, expiration of approval, of row 116, Oxamyl, the date is replaced by 31 January 2019; (12) in the sixth column, expiration of approval, of row 121, Clothianidin, the date is replaced by 31 January 2019; (13) in the sixth column, expiration of approval, of row 122, Pethoxamid, the date is replaced by 31 January 2019; (14) in the sixth column, expiration of approval, of row 128, Dimoxystrobin, the date is replaced by 31 January 2019; (15) in the sixth column, expiration of approval, of row 277, Copper compounds, the date is replaced by 31 January 2019.